PD-1597-15
                     PD-1597-15                             COURT OF CRIMINAL APPEALS
                                                                            AUSTIN, TEXAS
                                                          Transmitted 12/10/2015 7:59:20 PM
                                                           Accepted 12/11/2015 12:37:59 PM
                                                                             ABEL ACOSTA
                    NO. _____________ PD                                             CLERK

                            IN THE

                    COURT OF CRIMINAL

                           APPEALS

                        OF TEXAS
       ___________________________________________

                          EX PARTE

                      JAMES AGBEZE
                         Petitioner,

_________________________________________________________

            Petition in Cause No. 1288928 from the
             TH
         180 District Court of Harris County, Texas and
                  the Court of Appeals for the
                      14TH District of Texas
                      ____________________

              FIRST MOTION FOR EXTENSION OF TIME
    TO FILE APPELLANT’S PETITION FOR DISCRETIONARY REVIEW

                      ____________________




                                   TOM ABBATE
                                   440 LOUISIANA, STE 200
                                   HOUSTON, TX 77002
                                   OFFICE: (713) 223-0404
                                   FAX: (800) 501-3088
December 11, 2015                  tom@tomabbatelaw.com
                                   SBOT # 24072501
TO THE HONORABLE JUDGES OF THE TEXAS COURT OF CRIMINAL APPEALS:

       Pursuant to TEX. R. APP. P. 10.1 and 38.6(d), the Petitioner, JAMES AGBEZE, files

this First Motion to Extend Time to File his Petition for Discretionary Review.

       Petitioner’s brief was due on DECEMBER 7, 2015.

       Counsel for Petitioner requests a 4-day extension of time to file its brief, making the

brief due on DECEMBER 10, 2015. This is the first request for extension of time to file

the opening brief. This request is not sought for delay but so that justice may be done.

       All facts recited in this motion are within the personal knowledge of the counsel

signing this motion, therefore no verification is necessary under Rule of Appellate

Procedure 10.2.

                                  PRAYER FOR RELIEF

       For the reasons set forth above, Appellant requests that this Court grant this

Unopposed First Motion to Extend Time to File his Petition for Discretionary Review and

extend the Deadline for Filing the Petitioner’s Brief up to and including DECEMBER 10,

2015. Appellant prays for all other relief to which it may be entitled.

                                                  Respectfully submitted,

                                                  _________________________
                                                  TOM ABBATE
                                                  440 LOUISIANA, STE 200
                                                  HOUSTON, TX 77002
                                                  OFFICE: (713) 223-0404
                                                  FAX: (800) 501-3088
                                                  tom@tomabbatelaw.com
                                                  SBOT # 24072501
                                                  Counsel for Petitioner
                            CERTIFICATE OF SERVICE

      I certify that on DECEMBER 10, 2015, a true and correct copy of the forgoing

motion was delivered to the HARRIS County District Attorney’s Office by ELECTRONIC

MAIL.

                                            _________________________
                                            TOM ABBATE
                                            SBOT: 24072501
                                            Counsel for Petitioner